Case: 19-50095      Document: 00515233932         Page: 1    Date Filed: 12/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 19-50095                      December 12, 2019
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MANUEL CASTILLO-OLIVAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:12-CR-275-2


Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Victor Manuel Castillo-Olivas has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Castillo-Olivas has filed a response and moves for the appointment
of new appellate counsel. The record is not sufficiently developed to allow us
to make a fair evaluation of Castillo-Olivas’s claims of ineffective assistance of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50095    Document: 00515233932     Page: 2   Date Filed: 12/12/2019


                                 No. 19-50095

counsel; we therefore decline to consider the claims without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Castillo-Olivas’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. The motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.    Castillo-Olivas’s motion to appoint new counsel is
DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                       2